Citation Nr: 1712408	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2. Entitlement to service connection for a left eye disability.  

3.  Entitlement to an initial rating in excess of 10 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1983.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A service-connectable left eye disability has not been present during the period of the claim, and the Veteran's refractive error is not due to disease or injury during service.

2.  Major depressive disorder has resulted in impairment, at worst, approximating occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  The criteria for an initial 30 percent rating, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9434 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including Social Security Administration (SSA) records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The record does not include a VA medical opinion addressing the claim for service connection decided herein.  However, the Board finds a remand for an opinion is not required.  There is no competent and probative evidence of a service-connectable eye disorder.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  The Veteran was also afforded a VA examination to determine the degree of severity of his major depressive disorder in March 2015.  The Board finds the examination record, in conjunction with the VA treatment records which date up to April 2016, provide an accurate depiction of the impairment associated with the major depressive disorder.  

Accordingly, the Board will address the merits of the appellant's appeal. 







Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Refractive error is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, III.iv.4.B.10.d.  

Service connection may be granted for disability which is shown to have resulted from a defect (such as refractive error) which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990). 

Factual Background and Analysis

Service treatment records indicate that the Veteran incurred lacerations to the left eyebrow and below the lateral corner of the left eye during an in-service assault.  Examination of the eye was normal.  The laceration of the left eyebrow was sutured, and a follow-up record indicates that the lacerations were well healing and free of infection.  See August 1983 emergency treatment records.  Visual acuity is noted to be 20/20 at entrance and corrected visual acuity is 20/20 at discharge, per the July 1983 separation examination.  

A December 2013 VA treatment record reveals the Veteran's history of a pressure sensation around the eyes now resolved.  He reported head injury in May 2011.  Examination revealed a laceration scar on the right cornea.  Clinical impression was anisometropia (i.e. unequal refractive power), myopia, presbyopia, right cornea scar, and ocular hypertension.  

A February 2015 VA treatment record reveals diagnosis of presbyopia and astigmatism.  The record notes that the right retina had a defect.   

Service connection is not warranted for a left eye disability.  Although the evidence indicates that the Veteran sustained injury to the area around the left eye during service, there is no competent evidence of a service-connectable disability involving the left eye.  Postservice medical records reveal no diagnoses of a left eye disorder other than refractive error.  As noted above, refractive error is not a disease or injury for purposes of VA compensation.  The Board has considered whether the in-service assault resulted in superimposed injury to the eye but finds the evidence does not support such a finding.  The service records indicate that the in-service laceration affected the area around the eye rather than the eye itself, and there is no evidence that the increased uncorrected refractive error during service is related to the in-service assault.  Notably, the treatment records associated with the assault report no finding or history of diminished visual acuity or ocular injury.  

In the absence of evidence of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the probative evidence is against the claim; there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Increased Rating
 
Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The major depressive disorder is evaluated under Diagnostic Code 9434, which provides a 10 percent rating when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 71-80 indicates transient symptoms, if present at all, and expectable reactions to psychological stressors (e.g., difficulty concentrating after family arguments); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

Factual Background

An October 2014 VA treatment record reveals the Veteran's history of depression and isolation.  He was noted to have adequate grooming and hygiene.  Insight and judgment were intact.  He reported no suicidal or homicidal ideation.  The examiner assigned a GAF of 70.  A subsequent October 2014 VA treatment record reveals the Veteran's history of depressed mood and anxiety.  He reported increased depression since attending the funeral of his uncle earlier that month and since the birthday of his deceased son.  He reported occasional phone calls with his granddaughter.  He reported only talking to his daughter approximately every six months.  Examination revealed that the Veteran was well-groomed.  He appeared to be grieving.  Memory was intact, and fund of information and speech were normal.  No hallucinations or delusions were evident, and thought process was linear and concrete.  Judgment was intact.  A December 2014 VA treatment record reveals a history of depressive symptoms including infrequent suicidal ideation.  He reported depressed mood because of the holidays and his physical health.  He added that he had been thinking about his son who was deceased.  The Veteran reported that he was unable to drive due to panic attacks.  The examiner noted that the Veteran seemed to be isolated due to his caregiving responsibilities and that he seemed to miss being with the rest of the family.  The Veteran exhibited adequate grooming, intact memory, normal speech, and normal fund of information.  There was no hallucination or delusion evident, and thought process was linear and concreate.  Judgment was intact.  

January and February 2015 VA treatment records reveal the Veteran's histories of anxiety symptoms and sleep impairment.  The Veteran exhibited adequate grooming, intact memory, normal speech, and normal fund of information.  There was no hallucination or delusion evident, and thought process was linear and concreate.  Judgment was intact.  A The Veteran denied suicidal or homicidal ideation.  The February 2015 VA treatment record reports a GAF of 75.  

A March 2015 VA examination record reveals a diagnosis of major depressive disorder.  The examiner determined the major depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The record reveals the Veteran's endorsement of depressed mood.  Examination revealed that the Veteran was fully oriented and maintained fair eye contact.  

March and April 2015 VA treatment records reveal a history of anxiety and depressive symptoms, including infrequent suicidal ideation.  He reported increased depression.  Examination revealed appropriate grooming and intact memory.  Mood seemed depressed, and affect seemed congruent with mood.  No hallucination or delusion was evident, and judgment was intact.  Thought process was linear and concrete.  A June 2015 VA treatment record reports the Veteran's history of variable mood.  He reported anxiety related to a death of a friend.  Examination revealed normal orientation and adequate grooming and hygiene.  He did not verbalize any suicidal or homicidal ideation.  Memory and cognition were intact, and insight and judgment were fair.  The examiner assigned a GAF of 75.  A subsequent June 2015 VA treatment record reveals a history of anxiety and depressive symptoms, including infrequent suicidal ideation.  The record notes that the Veteran seemed to worry about his health and seemed to catastrophize his problems.  Examination revealed that the Veteran was well-groomed with intact memory, normal speech, and normal fund of information.  Mood seemed anxious and depressed, and affect seemed congruent with content.  Hallucination and delusion were not evident, and thought process was linear and concrete.  Judgment was fair.  A July 2015 VA treatment record reveals the Veteran's negative history of suicidal or homicidal ideation.  The Veteran described his mood as fair.  The Veteran reported that he was "sometimes" close to his family.  He reported that his social support system was his father and a female friend.  Examination revealed that the Veteran was well-groomed with normal speech and thought.  Mood seemed euthymic, and affect was congruent with mood.  The Veteran was fully oriented and seemed to have good judgment and anxiety.  A September 2015 VA treatment record indicates that the Veteran's mood seemed anxious and depressed and that the Veteran's anxiety seemed related to his health.  He denied suicidal or homicidal ideation.  A November 2015 VA treatment record reveals the Veteran's history of anxiety and depressed mood.  He also reported hearing a voice calling his name, which had occurred for a "long time."  The Veteran indicated that he did not do "much."  The examiner noted that the Veteran's presentation was unusual in that he seemed to repeat information that he has discussed with the therapist for months as if it was the first time he had ever discussed it.  The examiner noted that the Veteran was well-groomed with intact memory, normal speech, and normal fund of information.  Mood seemed anxious and depressed, and affect seemed congruent.  No hallucination or delusion was evident, and thought process was linear and concrete.  A December 2015 VA treatment record reveals a history of a pattern of anxiety and worrying and depressive symptoms.  He also reported an episode of passive suicidal ideation three to four weeks earlier.  He reported that he did not know why he had the thought and he denied suicidal plan.  He reported that the auditory hallucinations of his mother's voice still happened, though medication had helped "some."  The examiner noted that the Veteran "seemed to have a lot of anxiety" and "seemed to worry a lot."  Examination revealed intact memory, normal speech, and normal fund of information.  Mood seemed anxious and depressed, and affect seemed congruent.  No hallucination or delusion was evident, and thought process was linear and concrete.  

A January 2016 VA treatment record reveals that a screen for depression was negative.  A January 2016 VA treatment record reveals the Veteran's history of varying mood.  He reported a two-month history of auditory hallucination.  He denied visual hallucination.  The record notes that the Veteran was stressed due to caring for his father.  Examination revealed that the Veteran was well groomed, neat, and kempt.  He was fully oriented and able to interact and participate in treatment.  He denied suicidal or homicidal ideation.  Insight and judgment were fair, and there was no evidence of memory or cognitive impairment.  The examiner diagnosed major depressive disorder and assigned a GAF of 65.  A February 2016 VA treatment record reveals the Veteran's history of improved management of his anxiety, though he still felt hopeless "sometimes."  The record notes that mood seemed depressed and anxious, and affect seemed congruent with content.  A March 2016 VA treatment record reveals the Veteran's history of persistent symptoms of anxiety and depression, albeit with "some improvement."  The record indicates that the Veteran was fully oriented and well-groomed and that mood, speech, and affect were congruent.  The Veteran denied suicidal or homicidal ideation.  

Upon consideration of the evidence, the Board finds a 30 percent rating is warranted based on evidence of occasional decrease in efficiency and intermittent periods of inability to perform tasks due to symptoms of depressed mood, anxiety, panic attacks, and sleep impairment.  

The Board finds a rating higher than 30 percent is not warranted because the psychiatric disability resulted in, at most, occasional decrease in efficiency and intermittent periods of inability to perform tasks.  The evidence indicates that the Veteran maintained a relationship with his granddaughter and sibling and that he was able to care for his father, to the extent his father's disability permitted it, and the clinical testing consistently revealed findings of intact memory and normal speech, orientation, thought process, judgment, and fund of information.  

The record does indicate that the Veteran is socially isolated.  The record suggests the social isolation is, in part, due to his role as a caretaker for his father, however, rather than a symptom of the major depressive disorder.  In this regard, the Board notes that the record reveals the Veteran's history of wanting to spend more time with his family but being unable to do so due to his caretaker status.  

The Board acknowledges that the record includes notations of infrequent suicidal ideation and history of auditory hallucination.  The record does not suggest that either symptom has resulted in impairment of functioning, however.  The record indicates that the Veteran has maintained contact with reality throughout the period of the claim.  Furthermore, the record does not indicate that the Veteran has had recurrent suicidal ideation during the claim, and there is no indication that the Veteran has ever posed a risk of harm to himself or others.  The Veteran has only ever reported one incident of suicidal ideation during the period of the claim, that occurring in December 2015, and he denied intent or plan and indicated that he did not know why the thought arose.  He has otherwise denied current suicidal ideation.  In light of the generally negative histories as to current suicidal ideation, and the Veteran's ability to pinpoint the one episode of suicidal ideation, the Board finds the notations of "infrequent" suicidal ideation does not suggest the existence of recurrent suicidal ideation during the period of the claim.  

Comprehensive review of the record indicates that the Veteran generally functions satisfactorily even with the symptoms associated with his service-connected major depressive disorder.  The Board finds the current symptoms do not result in more severe impairment, notably impairment more nearly approximating reduced reliability and productivity.  Thus, the Board finds a 30 percent rating, but no higher, is warranted.  

The Veteran has alleged that he is unemployable due to the service-connected major depressive disorder.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected major depressive disorder is a component of the claim for an increased rating.  In order to meet the minimum schedular criteria for a TDIU based on the psychiatric disability, the psychiatric disability must be assigned a rating of 60 percent or higher.  The Veteran's major depressive disorder is rated as 30 percent disabling.  

If the Veteran were unemployable due to the service-connected major depressive disorder, the appropriate course of action would be to refer the claim to the Director of the Compensation Service for extra-schedular consideration.  The Board has determined that referral of the Veteran's claim for extra-schedular consideration is not warranted because the probative medical evidence demonstrates that he is not unemployable due to the service-connected major depressive disorder.  There is no medical evidence of unemployability due to the major depressive disorder, and VA medical professionals have provided assessments, including GAF scores, suggestive of at most mild impairment.  Moreover, the Board has found that the major depressive disorder results in at most occasional decrease in efficiency and intermittent periods of inability to perform tasks.  The Board finds this determination is consistent with the evidence that shows the Veteran has functioned as his father's caretaker throughout the period of the claim.  Therefore, there is no reason to refer the claim for extra-schedular consideration.  


ORDER

Service connection for a left eye disability is denied.  

A 30 percent rating, but no higher, for a psychiatric disability is granted.  


REMAND

Regarding the claim for service connection for a back disability, a review of the record reveals that VA obtained a medical opinion in July 2016 to determine whether the back disability was related to service.  The originating agency most recently addressed the issue in a supplemental statement of the case issued in December 2015.  The Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  Accordingly, the issue must be remanded for consideration of the foregoing evidence by the originating agency.  In light of the need for a remand, the Board finds the record would be aided by obtaining an addendum opinion from the July 2016 VA physician.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  All pertinent evidence of record must be made available to and reviewed by the physician who provided the July 2016 opinion concerning the Veteran's back disability.  The physician should be requested to prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that the Veteran's back disability was incurred in service or is otherwise related to service.  

The rationale for the opinion must also be provided, with consideration of the in-service treatment (including for sciatica in February 1981), the normal findings at separation, the history of back pain in June 2003 (prior to the July 2004 motor vehicle accident), and the initial diagnoses of degenerative disc disease and spondylosis  after the July 2004 motor vehicle accident .  

If the physician is unable to provide the required opinion, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior physician is not available, all pertinent evidence of record must be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person designated to provide the opinion.

3.  Then, readjudicate the issue remaining on appeal, with consideration of all evidence associated with the record since the claim was most recently addressed by the AOJ.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


